51 Cal. Rptr. 3d 707 (2006)
146 P.3d 1250
PFIZER, INC.
v.
S.C. (Galfano) Steve.
No. S145775.
Supreme Court of California.
November 1, 2006.
Petition for review granted. Further action in this matter is deferred pending consideration and disposition of a related issue in In re Tobacco II cases, S147345 (see Cal. Rules of Court, rule 282(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is deferred pending further order of the court.
CHIN and CORRIGAN, JJ., are recused and did not participate.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR and MORENO, JJ., concur.